The judgment of the court-was pronounced by
Eustis, C. 3.
In 3uly, 1840, Rufus Bliss obtained judgment on a joint and several note drawn by Felix Bosworth and Robert J. Chambliss, for $725, with interest. On an execution issued, a lot of ground in the town • of Providence was sold on a credit of twelve months, and Bosworth became the puichaser for $500, aad gave the plaintiff Old, as his surety in the bond, under the statute. But the amount of the bond was for $1075, for which the bond recites the lot to have been sold. This discrepancy between the sheriff’s return, in which the price is given, and that recited in the bond, is not explained. The plaintiff sues Chambliss for the amount he has paid on the twelve months’ bond, and claims to be subrogated to the original judgment against Chambliss and his right to issue execution thereon. There was judgment for the defendant, and the plaintiff' has appealed.
We decided in the case of Trent v. Calderwood, 2 Ann. R. 942, that the surety on a twelve months’ bond, on paying it, acquired no rights whatever beyond the interest itself to which he was a party, and no interest in the judgment under which the property was sold for which the bond was given.
We took occasion recently to review the authorities relating to the subject of subrogation on payment, and were satisfied that the principles on which we decided the case of Trent v. Calderwood were correct. Tardy v. Allen, ante p. 66.
The counsel for the plaintiff has contended that from the informality in the bond it resulted that, the plaintiff made a bond fide payment on account of Chambliss as well as on account of Bosworth, of which Chambhss has had the benefit, and for which he ought to indemnify the plaintiff. Even under that hypothesis the plaintiff could only have the rights of Bosworth, had he directly paid the original judgment; and Bosworth himself, had he paid the original note, could have no recourse against Chambliss, for the latter was merely his surety, and had no connection with the debt for which the note was given.
It is also contended that the rule laid down in the case of Trent does not apply to a ease in which a defendant becomes a purchaser and gives his bond, but relates only to cases in which the purchasers are strangers to the original suit; but we think there is no distinction in fact as to the obligations and rights of parties in the two cases. Judgment qjjirmed.